Citation Nr: 0534836	
Decision Date: 12/27/05    Archive Date: 01/10/06

DOCKET NO.  96-45 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD). 
 
2.  Entitlement to service connection for tinnitus. 
 
3.  Entitlement to an increased (compensable) rating for 
tuberculous epididymitis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran had periods of service from May 1945 to October 
1945, and from August 1950 to October 1951.  

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from rating decisions 
of the VA Regional Office (RO) in San Juan, Puerto Rico that 
denied service connection for PTSD and tinnitus, as well as 
compensable evaluations for tuberculous epididymitis and 
varicose veins.

This case was remanded by a decision of the Board dated in 
June 2001.

In the August 2004 letter, the veteran affirmatively withdrew 
his appeal of an increased rating for varicose veins.  This 
matter is therefore no longer before the Board.


REMAND

The veteran's case was previously remanded in June 2001 for 
additional development.  One action requested was that the 
veteran be provided notice of the Veterans Claims Assistance 
Act (VCAA) of 2000, Pub. L. No.106-475, 114 Stat.2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 (West 2002 & Supp. 2005)) and the 
implementing regulations, codified as amended at 38 C.F.R. 
§ 3.159 (2004).  The VCAA and its implementing regulations 
require that VA provide specific notice to claimants 
regarding information needed to complete an application for 
benefits, as well as specific notice regarding information or 
evidence required to substantiate a claim. See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The record reflects 
that the RO sent a VCAA notice letter to the veteran in 
January 2002.  The Board finds, however, that such 
notification was insufficient as it did not address the 
requirements to substantiate the claim for an increased 
rating for the service-connected tuberculous epididymitis or 
the specific criteria to establish a claim of service 
connection for PTSD.  The veteran must therefore be given the 
required notice with respect to these issues on appeal.  
Accordingly, the case must be remanded in order to comply 
with the statutory requirements of the VCAA.  See also 
Stegall v. West, 11 Vet. App. 268 (1998).

The record also discloses that the veteran underwent a VA ear 
examination in May 2004.  Prior to such, the examiner was 
specifically requested to furnish an opinion as to whether 
the veteran experienced tinnitus due to in-service noise 
exposure, especially that which occurred during combat.  The 
Board observes that while the examiner referred to the 
veteran's complaints of tinnitus, no definitive diagnosis or 
opinion was provided.  The examiner merely reported what was 
already shown in the record, namely that tinnitus was not 
noted in the veteran's service records or at the time of his 
discharge from service.  What the Board sought in its 
previous remand was a review of the veteran's history and a 
medical conclusion, enhanced by the examiner's expertise, as 
to whether currently complained-of tinnitus can be traced to 
the noise exposure the veteran experienced in service.  In 
order to obtain such an opinion, another remand is required.  
Stegall, supra.  

Additionally, the Board notes that VA outpatient treatment 
records from 1996 through April 2002 have been associated 
with the claims file.  In a letter to VA dated in August 2004 
(received at the RO before certification of the appeal to the 
Board), the veteran stated that he continued to receive 
medical treatment at the San Juan VA Medical Center, to 
include mental health treatment records.  He asserts that 
these records will show entitlement to the benefits he seeks.  
He requested that such records be retrieved.  In Bell v. 
Derwinski, 2 Vet. App. 611 (1992), the Court of Appeals for 
Veterans Claims (Court) held that when VA has constructive 
notice of VA generated documents that could reasonably be 
expected to be part of the record, such documents are thus 
constructively part of the record before the Secretary and 
Board, even where they are not actually before the 
adjudicating body.  The claims folder thus indicates that 
relevant evidence in support of the veteran's claims may 
exist or could be obtained from a VA facility. See Epps v. 
Brown, 9 Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  Therefore, pertinent outpatient treatment 
records dating from May 2002 should be requested from the San 
Juan, Puerto Rico VA and associated with the claims folder.

Under the circumstances, the case is REMANDED for the 
following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2005), the 
implementing regulations found at 
38 C.F.R. § 3.159 (2005), and any other 
legal precedent are fully complied with 
and satisfied.  The veteran should 
specifically be told what is required to 
substantiate the claim of an increased 
rating for tuberculous epididymitis.  
Additionally, the RO must notify the 
appellant of the information and 
evidence needed to substantiate a claim 
of service connection for PTSD, and of 
what part of such evidence he should 
obtain and what part the RO will attempt 
to obtain on his behalf.  He should also 
be told to provide any evidence in his 
possession that is pertinent to his 
claims.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); see also Charles 
v. Principi, 16 Vet. App. 370, 373-374 
(2002).  

2.  All pertinent VA clinical records 
dating from May 2002 should be retrieved 
from the San Juan, Puerto Rico VA 
Medical Center and associated with the 
claims folder.  

3.  The examiner who conducted the May 
2004 examination of the ears should be 
asked to review the file and provide an 
opinion as to the medical probabilities 
that currently shown tinnitus can be 
attributed to noise exposure experienced 
by the veteran during military service, 
especially noise exposure during combat 
in service.  A complete rationale for 
the opinion should be included in the 
report.  (If this opinion cannot be 
provided without another examination, 
one should be scheduled.)

4.  The RO should ensure that the 
medical reports requested above comply 
with this remand, especially with 
respect to the instructions to provide 
medical opinion.  If the reports are 
insufficient, or if any requested action 
is not undertaken or deficient, they 
should be returned to the examiner for 
necessary corrective action.  See 
Stegall v. West, 11 Vet. App. 268 
(1998).

5.  After undertaking any further 
development deemed appropriate, the RO 
should readjudicate the issues on 
appeal.  (The RO should also address the 
question of whether any newly received 
evidence prompts the need for further 
medical examination to determine whether 
the veteran experiences PTSD related to 
service or has worsening symptoms due to 
tuberculous epididymitis; if so, an 
examination(s) should be scheduled.)  
Readjudication of the claim for a higher 
rating for tuberculous epididymitis 
should also address the veteran's 
recently made claim for higher special 
monthly compensation.  (The veteran is 
already in receipt of special monthly 
compensation under 38 U.S.C.A. § 1114(k) 
and 38 U.S.C.A. § 1114(q) (repealed by 
sec. 4(a) of Pub. L. 90-493).)  If any 
benefit sought is not granted, the 
appellant should be provided with a 
supplemental statement of the case and 
afforded an opportunity to respond.  
Thereafter, the claims folder should be 
returned to the Board for further 
consideration. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).
 
 
 
 

